[Missing Graphic Reference] Form 10KSB ETERNAL TECHNOLOGIES GROUP INC - WTFD Filed: April 01, 2008 (period: March 28, 2008) Annual report filed by small businesses Table of Contents 10KSB PART I ITEM 1.DESCRIPTION OF BUSINESS 3 PART I ITEM 1.DESCRIPTION OF BUSINESS ITEM 1B.UNRESOLVED STAFF COMMENTS ITEM 2.PROPERTIES ITEM 3.LEGAL PROCEEDINGS ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS PART II ITEM 5.MARKET FOR REGISTRANTS COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASE OF EQUITY SECURITIES ITEM 6.SELECTED FINANCIAL DATA ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 8.FINANCIAL STATEMENTS ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE ITEM 9A.CONTROLS AND PROCEDURE ITEM 9B.OTHER INFORMATION PART III ITEM 10.DIRECTORS AND EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE ITEM 11.EXECUTIVE COMPENSATION ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES ITEM 15.EXHIBITS AND FINANCIAL STATEMENT SCHEDULES SIGNATURES EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 EXHIBIT 32.2 SECURITIES
